            Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

BRANDON JAMPOL, individually and on
behalf of all others similarly situated,               Case No.

                                       Plaintiff,
                                                       CLASS ACTION COMPLAINT
       v.

BLINK HOLDINGS, INC.,                                  JURY TRIAL DEMANDED

                                    Defendant.


     Plaintiff Brandon Jampol (“Plaintiff”) brings this action on behalf of himself and all others
similarly situated against Defendant Blink Holdings, Inc. (“Blink Fitness” or “Defendant”).
Plaintiff makes the following allegations pursuant to the investigation of his counsel and based
upon information and belief, except as to the allegations specifically pertaining to himself, which
are based on personal knowledge.
                     FACTS COMMON TO ALL CAUSES OF ACTION
       1.       Defendant Blink Fitness has made the unconscionable decision to charge its
members for the full month of March 2020, despite closing all of its gyms in various states as the
novel coronavirus, COVID-19, rages throughout the world and the United States economy has
gone into a deep recession.

       2.       Defendant is one of the fastest growing companies in the United States1 and is the
operator of more than 100 gyms or “health clubs” throughout the country, about half of which
are located in New York City.2 To use Defendant’s gyms, Defendant’s customers must pay an
annual fee of approximately $50.00 per year, in addition to a monthly fee of between $15.00 to
$27.00 per month.

1
  Blink Fitness Recognized by Inc. 5000 as One of America’s Fastest Growing Private
Companies, CISION PR NEWSWIRE, Aug. 28, 2018, https://www.prnewswire.com/news-
releases/blink-fitness-recognized-by-inc-5000-as-one-of-americas-fastest-growing-private-
companies-300703343.html (last accessed Apr. 2, 2020).
2
  BLINK FITNESS LOCATIONS, https://www.blinkfitness.com/locations (last accessed Apr. 2, 2020)
(counting the number of gyms in the five boroughs of New York City).
            Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 2 of 13




       3.       To sign up for Defendant’s memberships, customers provide Defendant with their
credit card or debit card information. Defendant then automatically charges its customers’ credit

or debit cards as payments are due on a monthly basis.
       4.       On March 16, 2020, Defendant announced that it was closing all of its gyms in
the following states until further notice: California, Florida, Illinois, Massachusetts, Michigan,
New Jersey, New York, Pennsylvania, Texas, and Virginia.3 Defendant promised that it would
be freezing members’ monthly dues going forward. Nonetheless, Defendant charged its
members for the full month of March, despite closing its gyms halfway through the month.
Defendant thus deprived its members of the full benefit of the bargain.
       5.       Defendant is able to unilaterally charge its millions of customers monthly fees
without their consent, as it is in possession of its customers’ debit and credit card information.
Thus, Defendant has made the deliberate decision to bilk its customers out of their money at a
difficult time while its customers do not have access to Defendant’s gyms. The sole reason
Defendant’s customers pay monthly membership fees is to have access to Defendant’s gyms.
Now, Defendant is charging its customers the price for a full month while denying customers all
access to all of Defendant’s gyms in various states.
       6.       Plaintiff seeks relief in this action individually, and on behalf of all of a Class and
Subclass of Defendant’s customers that were charged fees for the full month of March 2020
despite the closure of Defendant’s gyms. Plaintiff brings claims for (i) negligent
misrepresentation, (ii) fraud, (iii) unjust enrichment, (iv) money had and received, (v)
conversion, (vi) breach of contract, (vii) violation of New York General Business Law § 349,
(viii) violation of New York General Business Law § 350, and (ix) violation of New York
General Business Law §§ 620, et seq.




3
 Blink Fitness Gym Updates, https://www.blog.blinkfitness.com/blink-fitness-gym-updates (last
accessed Apr. 2, 2020).



                                                   2
            Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 3 of 13




                                            PARTIES
       7.       Plaintiff Brandon Jampol is a citizen of New York who resides in New York

County. Mr. Jampol is a current member at Defendant’s Blink Fitness gyms, paying
approximately $27.00 per month with an annual fee of approximately $50.00 per year. Plaintiff
has been a member since January 2020. On March 16, 2020, Defendant closed all of its Blink
Fitness gyms in various states, including the Blink Fitness gym in New York City that Plaintiff
attended. However, on March 3, 2020, Defendant charged Plaintiff’s debit card in the full
amount of his membership – approximately $27.00 – even though Plaintiff did not have access to
any of Defendant’s after March 16. Defendant has not refunded or attempted to refund Plaintiff
any part of his monthly fee for March 16 through March 31, 2020, when Defendant’s gyms were
closed. Plaintiff signed up for Defendant’s month-to-month membership with the belief and on
the basis that he would have access to Defendant’s gyms for the entirety of the month. Plaintiff
would not have paid for the membership, or would not have paid for it on the same terms, had he
known that he would not have access to any of Defendant’s gyms.
     8.         Defendant Blink Holdings, Inc. is a Delaware corporation with a principal place
of business at 386 Park Avenue South, Floor 11, New York, New York 10016. Defendant is the
operator of over 100 gyms nationwide, including gyms in New York. Defendant operates these
gyms under the “Blink Fitness” moniker.
                                  JURISDICTION AND VENUE
       9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)
because this case is a class action where the aggregate claims of all members of the proposed
class are in excess of $5,000,000, exclusive of interest and costs, and at least one member of the
proposed Class is a citizen of a state different from Defendant.
       10.      This Court has general jurisdiction over Defendant because it is headquartered in
New York.
       11.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 Defendant is
headquartered in this District.



                                                 3
            Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 4 of 13




                        CLASS REPRESENTATION ALLEGATIONS
        12.     Plaintiff brings this action as a class action under Federal Rule of Civil Procedure

23 on behalf of a Class consisting of all of Defendant’s customers who were charged a
membership fee for a month during which Defendant’s gyms were closed due to COVID-19 (the
“Class”).
        13.     Plaintiff also seeks to represent a subclass defined as all members of the Class
who are members at a gym in New York (the “Subclass”).
        14.     The Class and Subclass shall collectively be referred to as the “Classes.”
        15.     Plaintiff reserves the right to amend or modify the definition of the Classes with
greater specificity or further division into subclasses or limitation to particular issues as
discovery and the orders of this Court warrant.
        16.     Excluded from the Classes are the Defendant, the officers and directors of the
Defendant at all relevant times, members of its immediate families and their legal
representatives, heirs, successors or assigns and any entity in which Defendant has or had a
controlling interest.
        17.     Plaintiff is a member of the Class and Subclass he seeks to represent.
        18.     Defendant has hundreds of thousands of customers nationwide that have paid or
were charged fees while Defendant’s gyms were closed. Accordingly, members of the Class are
so numerous that their individual joinder herein is impracticable. The precise number of
Members of the Classes and their identities are unknown to Plaintiff at this time but may be
determined through discovery. Members of the Classes may be notified of the pendency of this
action by mail and/or publication through the distribution records of Defendant.
        19.     Common questions of law and fact exist as to all members of the Classes and
predominate over questions affecting only individual members of the Classes. Common legal
and factual questions include but are not limited to whether Defendant has breached its contract
with its customers and whether its actions are fraudulent and unlawful.




                                                   4
          Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 5 of 13




       20.     The claims of the named Plaintiff are typical of the claims of the Classes in that
the named Plaintiff was exposed to Defendant’s false and misleading advertising and was

charged membership fees for the full month of March 2020 despite being barred from entry into
Defendant’s gyms, and suffered losses as a result.
       21.     Plaintiff is an adequate representative of the Classes because Plaintiff’s interests
do not conflict with the interests of the members of the Classes that Plaintiff seeks to represent,
Plaintiff has retained competent counsel experienced in prosecuting class actions, and Plaintiff
intends to prosecute this action vigorously. The interests of members of the Classes will be
fairly and adequately protected by Plaintiff and his counsel.
       22.     The class mechanism is superior to other available means for the fair and efficient
adjudication of the claims of the members of the Classes. Each individual member of the
Classes may lack the resources to undergo the burden and expense of individual prosecution of
the complex and extensive litigation necessary to establish Defendant’s liability. Individualized
litigation increases the delay and expense to all parties and multiplies the burden on the judicial
system presented by the complex legal and factual issues of this case. Individualized litigation
also presents a potential for inconsistent or contradictory judgments. In contrast, the class action
device presents far fewer management difficulties and provides the benefits of single
adjudication, economy of scale, and comprehensive supervision by a single court on the issue of
Defendant’s liability. Class treatment of the liability issues will ensure that all claims and
claimants are before this Court for consistent adjudication of the liability issues.

                                            COUNT I
                                   Negligent Misrepresentation
       23.     Plaintiff hereby incorporates by reference the allegations contained in all
preceding paragraphs of this complaint.
       24.     Plaintiff brings this claim individually and on behalf of the members of the
proposed Classes against Defendant.




                                                  5
          Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 6 of 13




       25.     As discussed above, Defendant misrepresented that its gyms would be accessible
to those who paid the monthly fee. However, Defendant in fact charged the full price for

monthly memberships despite closing its gyms for half the month of March 2020.
       26.     At the time Defendant made these representations, Defendant knew or should
have known that these representations were false or made them without knowledge of their truth
or veracity.
       27.     At an absolute minimum, Defendant negligently misrepresented and/or
negligently omitted material facts about its gym memberships and services.
       28.     The negligent misrepresentations and omissions made by Defendant, upon which
Plaintiff and members of the Classes reasonably and justifiably relied, were intended to induce
and actually induced Plaintiff and Members of the Classes to purchase Defendant’s gym
memberships.
       29.     Plaintiff and members of the Classes would not have purchased Defendant’s gym
memberships, or would not have purchased the services on the same terms, if the true facts had
been known.
       30.     The negligent actions of Defendant caused damage to Plaintiff and Members of
the Classes, who are entitled to damages and other legal and equitable relief as a result.

                                            COUNT II
                                             Fraud
       31.     Plaintiff hereby incorporates by reference the allegations contained in all
preceding paragraphs of this complaint.
       32.     Plaintiff brings this claim individually and on behalf of the members of the
proposed Classes against Defendant.
       33.     As discussed above, Defendant misrepresented that its gyms would be accessible
to those who paid the monthly fee. However, Defendant in fact charged the full price for
monthly memberships despite closing its gyms for half the month of March 2020.




                                                 6
          Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 7 of 13




       34.     These misrepresentations and omissions were made with knowledge of their
falsehood.

       35.     The misrepresentations and omissions made by Defendant, upon which Plaintiff
and members of the Classes reasonably and justifiably relied, were intended and actually induced
Plaintiff and Members of the Classes to Defendant’s gym memberships.
       36.     The fraudulent actions of Defendant caused damage to Plaintiff and Members of
the Classes, who are entitled to damages and other legal and equitable relief as a result.

                                           COUNT III
                                        Unjust Enrichment
       37.     Plaintiff hereby incorporates by reference the allegations contained in all
preceding paragraphs of this complaint.
       38.     Plaintiff brings this claim individually and on behalf of the members of the
proposed Classes against Defendant.
       39.     Plaintiff and members of the Classes conferred benefits on Defendant by paying,
and being charged, membership fees while for the entirety of March 2020 despite Defendant’s
gyms being closed for half the month.

       40.     Defendant has knowledge of such benefits.
       41.     Defendant has been unjustly enriched in retaining the revenues derived from
Plaintiff and members of the Classes’ membership fees. Retention of those moneys under these
circumstances is unjust and inequitable because Defendant is charging its customers for the
entirety of March 2020 despite Defendant’s gyms being closed for half the month. These
misrepresentations and charges caused injuries to Plaintiff and members of the Classes because
they would not have paid Defendant’s membership fees had the true facts been known.
       42.     Because Defendant’s retention of the non-gratuitous benefits conferred on it by
Plaintiff and members of the Classes is unjust and inequitable, Defendant must pay restitution to
Plaintiff and members of the Classes for their unjust enrichment, as ordered by the Court.




                                                 7
            Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 8 of 13



                                         COUNT IV
                                    Money Had and Received
          43.   Plaintiff hereby incorporates by reference the allegations contained in all
preceding paragraphs of this complaint.
          44.   Plaintiff brings this claim individually and on behalf of the members of the
proposed Classes against Defendant.
          45.   Defendant received money in the form of membership fees that was intended to
be used for the benefit of Plaintiff and the Classes, those membership fees were not used for the

benefit of Plaintiff and the Classes, and Defendant has not given back or refunded the wrongfully
obtained money and membership fees to Plaintiff and the Classes.
          46.   Defendant obtained money in the form of membership fees that was intended to
be used to provide gym access to Plaintiff and the Classes. However, Defendant has retained all
of the membership fees for March 2020 while closing its gyms for half the month.

                                            COUNT V
                                            Conversion
          47.   Plaintiff hereby incorporates by reference the allegations contained in all
preceding paragraphs of this complaint.
          48.   Plaintiff brings this claim individually and on behalf of the members of the
proposed Classes against Defendant.
          49.   Plaintiff and members of the Classes had a right to retain their March 2020
membership fees while all of Defendant’s gyms were and remain closed.

          50.   Defendant intentionally charged Plaintiff’s and members of the Classes’ debit and
credit cards in the full amount of the monthly membership fees while Defendant’s gyms were
closed.
          51.   Plaintiff and Members of the Classes did not consent to Defendant’s charging of
their debit and credit cards while Defendant’s gyms were closed.
          52.   Plaintiff and members of the Classes were harmed through Defendant’s charging
of their debit and credit cards.



                                                  8
          Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 9 of 13




        53.     Defendant’s conduct was a substantial factor in causing Plaintiff and Members of
the Classes’ harm.

                                           COUNT VI
                                        Breach of Contract
        54.     Plaintiff hereby incorporates by reference the allegations contained in all
preceding paragraphs of this complaint.
        55.     Plaintiff brings this claim individually and on behalf of the members of the
proposed Classes against Defendant.
        56.     Defendant entered into contracts with Plaintiff and Members of the Classes to
provide access to gym facilities in exchange for the payment of membership fees.
        57.     Defendant has breached these contracts by charging Plaintiff and Members of the
Classes’ debit and credit cards while for the full month of March 2020 despite closing its gyms
for the latter half of the month.
        58.     Plaintiff and members of the Classes have suffered an injury through the payment
of membership fees while not having access to Defendant’s gyms.

                                        COUNT VII
                      Violation of New York General Business Law § 349

        59.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

        60.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Subclass against Defendant.

        61.     By the acts and conduct alleged herein, Defendant committed unfair or deceptive

acts and practices by making false representations on the labeling of Coleman Bands.

        62.     The foregoing deceptive acts and practices were directed at consumers.




                                                  9
            Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 10 of 13



        63.     The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresented the ability of Plaintiff and the Subclass members to

access Defendant’s gym despite paying the full monthly fee.

        64.     Plaintiff and members of the Subclass were injured as a result because (a) they

would not have paid Defendant’s monthly fee for March 2020 had they known that they would

not be able to access Defendant’s gyms for the latter half of the month, and (b) they overpaid for

their gym memberships on account of these misrepresentation.

        65.     On behalf of himself and other members of the Subclass, Plaintiff seeks to enjoin

the unlawful acts and practices described herein, to recover his actual damages or fifty dollars,

whichever is greater, three times actual damages, and reasonable attorneys’ fees.

                                        COUNT VIII
                      Violation of New York General Business Law § 350

        66.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above as though fully set forth herein.

        67.     Plaintiff brings this claim individually and on behalf of members of the proposed

Subclass against Defendant.

        68.     Based on the foregoing, Defendant has engaged in consumer-oriented conduct

that is deceptive or misleading in a material way which constitutes false advertising in violation

of Section 350 of the New York General Business Law by misrepresenting the ability of Plaintiff

and Subclass members to access Defendant’s gyms for the entirety of March 2020.

        69.     The foregoing advertising was directed at consumers and was likely to mislead a

reasonable consumer acting reasonably under the circumstances.

        70.     This misrepresentation has resulted in consumer injury or harm to the public

interest.




                                                 10
         Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 11 of 13



       71.     As a result of this misrepresentation, Plaintiff and members of the New York

Subclass have suffered economic injury because (a) they would not have paid Defendant’s

monthly fee for March 2020 had they known that they would not be able to access Defendant’s

gyms for the latter half of the month, and (b) they overpaid for their gym memberships on

account of these misrepresentation.

       72.     On behalf of himself and other members of the New York Subclass, Plaintiff

seeks to enjoin the unlawful acts and practices described herein, to recover their actual damages

or five hundred dollars, whichever is greater, three times actual damages, and reasonable

attorneys’ fees.

                                         COUNT IX
                   Violation of New York General Business Law §§ 620, et seq.

       73.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above as though fully set forth herein.

       74.     Plaintiff brings this claim individually and on behalf of members of the proposed

Subclass against Defendant.

       75.     Under New York General Business Law (“GBL”) § 627, any contract for health

studio services entered into that does not comply with the provisions of GBL §§ 620, et seq. shall

be void and unenforceable.

       76.     Here, Plaintiff and members of the Subclass signed up for Defendant’s gym

membership based on Defendant’s false and misleading representation that they would have

access to Defendant’s gyms for the entirety of the month of March 2020. However, Defendant

unilaterally charged Plaintiff and members of the Subclass the full cost of membership for March

2020 despite closing their gyms for the latter half of the month.

       77.     Defendant’s acts are in violation of GBL § 626(7), which prohibits “unfair and




                                                11
         Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 12 of 13



deceptive trad practice[s]” defined as “misrepresent[ing] the nature and extent of any personal

services, guidance, assistance, or other attention the business will provide for consumers”

       78.      Accordingly, the membership contracts are void and Defendant must refund all of

the memberships charged while its gyms were and remain closed. Further, Plaintiff and the

Subclass members are entitled to actual damages, treble damages, and reasonable attorneys’ fees.

GBL § 628(1).

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

             (a) For an order certifying the Class and Subclass under Rule 23 of the Federal Rules

                of Civil Procedure and naming Plaintiff as representative of the Class and

                Subclass and Plaintiff’s attorneys as Class Counsel to represent the members of

                the Class and Subclass;

             (b) For an order declaring that Defendant’s conduct violates the statutes and laws

                referenced herein;

             (c) For an order finding in favor of Plaintiff and the Classes on all counts asserted

                herein;

             (d) For compensatory and punitive damages in amounts to be determined by the

                Court and/or jury;

             (e) For prejudgment interest on all amounts awarded;

             (f) For an order of restitution and all other forms of equitable monetary relief;

             (g) For injunctive relief as pleaded or as the Court may deem proper; and




                                                  12
          Case 1:20-cv-02760-KPF Document 1 Filed 04/02/20 Page 13 of 13



            (h) For an order awarding Plaintiff and the Classes their reasonable attorneys’ fees

                and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.


Dated: April 2, 2020                             Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Andrew J. Obergfell
                                                             Andrew J. Obergfell

                                                 Andrew J. Obergfell
                                                 888 Seventh Avenue, Third Floor
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 E-Mail: aobergfell@bursor.com

                                                 BURSOR & FISHER, P.A.
                                                 Yeremey Krivoshey (Pro Hac Vice Forthcoming)
                                                 1990 North California Boulevard, Suite 940
                                                 Walnut Creek, CA 94596
                                                 Telephone: (925) 300-4455
                                                 Facsimile: (925) 407-2700
                                                 E-Mail: ykrivoshey@bursor.com

                                                 Attorneys for Plaintiff




                                                     13
